DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
This action is responsive to the following communication: Applicant’s Amendment filed December 17, 2020.

Claims 1-20 are pending in the application.  Claims 1 and 8 are independent claims.

Response to Arguments
Applicant's amendments filed December 17, 2020 overcome the previously applied rejection under 35 U.S.C. 102 and 103.  However, new rejections are made below in view of Applicant’s amendments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as unpatentable over U.S. Patent No. 9,461,029 B2 to Jang et al. (referred to hereafter as “Jang”) in view of U.S. Patent No. 8,552,548 B1 to Do et al. (referred to hereafter as “Do”).

Regarding claim 1, Jang teaches a semiconductor device {Figure 4E, for example} comprising: a semiconductor chip {220} including a substrate {220} having a first surface {top 220} and a second surface {bottom of 220}, which are opposite to each other; a through hole {holes containing 224} penetrating the substrate; a first conductive pad {pads directly above 224} on the first surface of the substrate; a first bump {bumps 432 directly above the pads above 224} formed over and electrically connected to the first conductive pad; a second conductive pad {the pads below 224} on the second surface of the substrate; a second bump {the bumps directly over the pads below 224-the bumps between 224 and the pads; or alternatively, the bumps 112 or 102} formed over and electrically connected to the second conductive pad; and a connection electrode {224} buried in the through hole, the connection electrode electrically connecting the first bump and the second bump.
Jang does not appear to explicitly describe an insulating film disposed between an inner surface of the through hole and the connection electrode, wherein the insulating film completely covers the inner surface of the through hole for blocking direct electrical connection between the connection electrode and the substrate.  Do shows it was known to provide an insulating layer between an inner surface of a through hole in a semiconductor substrate and a connection electrode and that the “insulating layer 114 serves to prevent the electrode 120 from being electrically shorted to the semiconductor die” (column 2, lines 25-27).  It would have been obvious to one of ordinary skill in the art to combine the Do insulating layer with the Jang device in order to provide increased protection against shorting of the Jung connection electrode.Regarding claim 2 (that depends from claim 1), Jang teaches the first bump {bumps directly above the pads above 224} and the second bump {the bumps 112 or 102} have different sizes. Regarding claim 3 (that depends from claim 2), Jang teaches a size of the second bump {the bumps 112 or 102} is larger than a size of the first bump {bumps directly above the pads above 224}. 
Claims 4-7 are rejected under 35 U.S.C. 103 as unpatentable over Jang in view of Do and further in view of U.S. Published Patent Application No. 20060087028 A1 to Goto et al. (referred to hereafter as “Goto”).

Regarding claim 4 (that depends from claim 3), Jang does not appear to explicitly describe at least one passive element on the second bump.  Goto shows that it was known to provide passive elements such as decoupling capacitors (“decoupling capacitors;” Goto abstract, Goto 380) on such bumps (Goto C4 bumps).  It would have been obvious to one of ordinary skill in the art to combine the Goto decoupling capacitors to the Jang device as one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 5 (that depends from claim 4), Goto teaches the passive element includes at least one of a bypass capacitor and a decoupling capacitor (“decoupling capacitors;” Goto abstract).Regarding claim 6 (that depends from claim 4), Jang teaches the first and second bumps can be solder bumps (Jang column 13, line 65).  It would have been obvious to one or ordinary skill in the art to use a typical solder material, for example a metal such as copper, as the material for the solder bumps.  Thus, it would have been obvious to one of ordinary skill in the art for the Jang bumps to include at least one metal layer. Regarding claim 7 (that depends from claim 6), Jang teaches and a second conductive medium layer {124} between the second bump {112} and the second conductive pad {pads under 224}. It would have been obvious to one of ordinary skill in the art to include further substrates like 122, 222, and 420 stacked on the Jang device in order to provide further functionalities to the device.  With such further layers, there would be expected to be further bumps and pads and thus a first conductive medium layer between a first such bump and the first conductive pad;
Allowable Subject Matter

Claims 8-20 are allowable.  

The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claim 8 (and claims 9-20 that depend from claim 8), the art of record does not show the display device of claim 8 including a PCB including a transmitting controller configured to output input image data, a wireless data generator configured to convert the input image data into a data transmission signal, and a wireless transmitting pad unit configured to wirelessly transmit the data transmission signal as wireless data, the PCB being separated from a substrate; a radio receiving array in the non-display area of the substrate, the radio receiving array including a wireless receiving pad unit that is coupled to the wireless transmitting pad unit and configured to output a data reception signal by receiving the wireless data, and a wireless data restoring unit configured to convert the data reception signal into restored image data; and a semiconductor device in the non-display area of the substrate, the semiconductor device configured to convert the restored image data into a voltage, wherein the semiconductor device includes: a through hole penetrating a semiconductor substrate; a first conductive pad on the first surface of the semiconductor substrate; a first bump formed over and electrically connected to the first conductive pad; a second conductive pad on the second surface of the semiconductor substrate; and a second bump formed over and electrically connected to the second conductive pad.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K CARPENTER/Primary Examiner, Art Unit 2826